Citation Nr: 1619805	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  07-39 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, A.S. 


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The RO granted service connection for tinnitus in its August 2006 rating decision.  In January 2012, the Board remanded this appeal for further evidentiary development.

In August 2011, the Veteran testified at a Travel Board hearing held at the Houston, Texas RO.  A transcript of the hearing is of record.

In July 2014, the Board remanded this appeal again for necessary evidentiary development.  After completing the requested development, pursuant to the Board's remand instructions, the RO issued a supplemental statement of the case (SSOC) in November 2014.  The Veteran also submitted a waiver of review by the Agency of Original Jurisdiction (AOJ) of any additional evidence submitted.

The case has now returned to the Board for further appellate review.


FINDING OF FACT

Bilateral hearing loss clearly and unmistakably preexisted the Veteran's entry into active service, and clearly and unmistakably was not aggravated during service.






CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107 (West 2015); 38 C.F.R. § 3.102, 3.303, 3.304, 3.306, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. § 3.159 (2015).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction ((AOJ) in this case, the RO).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the duty to notify was satisfied by an August 2005 letter sent to the Veteran prior to adjudication by the RO, informing him of the type and nature of evidence needed to substantiate his claim, and the relative duties on the part of himself and VA in developing his claim.  He was not advised of the criteria for establishing an initial rating and effective date of award.  However, as the claim is denied, there is no prejudicial harm as these downstream issues are not implicated.  For these reasons, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  Service treatment records, post-service VA medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claim.  VA afforded the Veteran two audiological examinations in July 2006 and March 2012, with an addendum opinion in September 2014.  In the most recent March 2012 and September 2014 opinions, the examiner provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data, and clarified prior inconsistencies.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining examinations and opinions regarding the issue decided herein has been met.

In January 2012 and July 2014, the Board remanded the case for additional development.  As discussed in the preceding paragraphs, the AOJ sought to assist the Veteran in obtaining relevant records, obtaining updated VA treatment records, and scheduling the Veteran for VA examinations to obtain an etiology opinion on his hearing loss.  In July 2014, the Board determined that the VA examination report obtained was inadequate for adjudication purposes, and remanded the claim for an addendum opinion.  The September 2014 addendum opinion complied with the Board's prior remand directives, as the examiner specifically determined whether the Veteran's hearing loss clearly and unmistakably existed prior to his service, and whether there was clear and unmistakable evidence that such hearing loss did not undergo an increase in underlying pathology during service.  Therefore, the Board finds substantial compliance with the July 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Finally, the Veteran provided relevant testimony during the hearing before the undersigned in August 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned Veterans Law Judge discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  Any potential deficiencies were cured with additional Board development, including obtaining a medical opinion.  As such, the Board finds compliance with 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claim decided herein. There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  In order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 
38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 
38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes organic diseases of the nervous system.  See 38 C.F.R. § 3.309(a).

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).

When an issue is raised as to whether the disorder claimed by the Veteran pre-existed service, the governing law provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service; (2) and was not aggravated by such service. See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012). 

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012); Bagby, 1 Vet. App. at 227; see also 38 C.F.R. § 3.304(b)  ("Only such conditions as are recorded in examination reports are considered as noted"). 

If a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the claimant, not VA, to establish aggravation. Wagner, 370 F.3d at 1096. 

A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

The presumption of aggravation applies only when pre-service disability increases in severity during service, although the degree of worsening may not be enough to warrant compensation.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability); Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994) ("temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened").

If an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis 

The Veteran meets the criteria for a current diagnosis of bilateral hearing loss.  Since submitting his claim for service connection, multiple VA audiological examinations have demonstrated right and left ear hearing loss disability in accordance with VA standards.  38 C.F.R. § 3.385. 

The Veteran does not meet the subsequent requirement of an in-service incurrence or aggravation of his hearing loss disability.  The Board finds that there is clear and unmistakable evidence that the Veteran's hearing loss preexisted service, and that there is clear and unmistakable evidence that the Veteran's hearing loss did not undergo an increase during service.  

Service treatment records indicate that the Veteran's induction audiogram, dated November 1972, revealed the following pure tone thresholds (in decibels):







HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
N/A
45
LEFT
15
5
10
N/A
50

The examiner did not note any defects or diagnoses, although he did assign the Veteran's hearing with a "2" score for the hearing and ear portion of the PULHES profile which is on the Veteran's Report of Medical Examination.  See Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991).  A score of "2" signifies that the individual may possesses some medical condition or physical defect that may impose some limitations on classification and assignment.  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  The examiner ultimately determined that the Veteran was qualified for enlistment with the United States Coast Guard.

In 1976, the Veteran underwent another physical examination to prepare for reenlistment.  Prior to the Veteran's reenlistment, in January 1976, the Veteran reported that he had tinnitus, but that it resolved.  The Veteran's audiogram, dated November 1976, revealed the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
20
35
LEFT
5
0
0
5
5

The examiner did not provide the Veteran with any scores in the PULHES section of the exam, and there were no diagnoses or disabilities related to hearing loss noted.  

The Veteran's September 1980 separation audiogram revealed the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
25
45
LEFT
15
0
0
0
15

On the Veteran's Report of Medical History accompanying his exam, the examiner noted that he suspected mild hearing loss.

The Veteran filed his hearing loss claim in July 2005, where he stated that his exposure to the 5 inch gun mount while in service "deafened" him for a few minutes, and caused his tinnitus ever since.

The Veteran was scheduled for a July 2006 VA examination.  Upon reviewing the Veteran's medical records, the examiner found that at the time of enlistment, the Veteran had moderate hearing loss at 4000 Hz bilaterally.  During the 1976 service examination, the Veteran had mild hearing loss in the right ear for 4000 Hz and 6000 Hz, and normal hearing of the left ear.  At the time of separation, the Veteran had moderate rising to mild hearing loss at 4000 Hz to 6000 Hz for the right ear, and normal hearing for the left ear.  During the exam, the Veteran also reported military noise exposure to firearms, machine guns, mortars, firing range, helicopters, heavy artillery, aircraft engines, and ship engines, without the use of hearing protection.  The Veteran's audiogram revealed the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
60
55
LEFT
20
15
25
50
50

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 80 percent in the left ear.  The examiner diagnosed the Veteran with normal hearing for frequencies from 250-2000 Hz, moderate to moderately severe sensorineural hearing loss from 3000-8000 Hz, and normal middle ear function, for both ears.  The examiner found that the Veteran entered the military with high-frequency hearing loss for the right ear, that his hearing loss remained unchanged during his military service, and that he was discharged with normal hearing for the left ear.  The examiner opined that military noise exposure was not responsible for the Veteran's hearing loss.  The examiner also noted that the 1976 test results obtained were inconsistent with results obtained in 1972 and 1980, and should not be used for rating purposes.  Furthermore, the examiner opined that military noise exposure is at least as likely as not responsible for the Veteran's tinnitus.

During the Veteran's August 2011 hearing before the Board, the Veteran testified that his hearing loss was caused by the firing of a gun mount during his time in service.  He testified that after his service, he still had problems with his hearing, and the he had received hearing aids in the last couple of years when he was tested for his hearing at the VA Medical Center in Houston.  In the March 2012 VA examination, the Veteran's audiogram revealed the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
65
60
LEFT
20
25
30
60
60

The Veteran's speech recognition score was 98 percent for the right ear, and 96 percent for the left ear.  Acoustic immittances, ipsilateral reflexes, and contralateral reflexes were normal for both ears.  The Veteran was diagnosed with sensorineural hearing loss in both ears.  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  Her rationale was that the Veteran had enlisted with bilateral high frequency hearing loss, that at the time of re-enlistment the Veteran had mild hearing loss in the high frequencies for the right ear and normal hearing for the left ear, and at the time of discharge in 1980, the Veteran had moderate to mild high frequency hearing loss in the right ear and normal hearing in the left ear, therefore there was no significant shift in hearing from enlistment to discharge in the right or left ears.  In fact, the left ear had improved from enlistment.  The examiner found that hearing loss existed prior to service, and that the preexisting hearing loss was aggravated beyond normal progression bilaterally during military service.  The examiner concluded by stating that the Veteran's bilateral hearing loss was preexisting and was not aggravated by his active service, and that the Veteran's bilateral hearing loss was not related to his military service.

In July 2014, the Board remanded the Veteran's appeal for further clarification of the March 2012 VA examination.  Specifically, the Board sought clarification on the portion of the opinion where the examiner noted that the Veteran's preexisting hearing loss was aggravated beyond normal progression during his military service, as this conflicted with the examiner's findings that there was no significant shift in hearing during the Veteran's military service and that the Veteran's hearing loss was not aggravated by service.  

In September 2014, the examiner who conducted the March 2012 VA examination issued an addendum opinion pursuant to the Board's remand instructions.  She clarified that she had mistakenly checked "yes" for the question regarding whether preexisting hearing loss was aggravated beyond normal progression in military service, and that the answer should have been "no."  She further opined that preexisting hearing loss was not aggravated in the military, and there was no significant positive shift in hearing loss.  The examiner also opined that the Veteran's hearing loss clearly and unmistakably preexisted his service, and that there was clear and unmistakable evidence that the preexisting hearing loss did not undergo an increase during service.  The examiner reiterated her rationale for her opinion that the Veteran enlisted with moderate high frequency hearing loss bilaterally, and that the Veteran's hearing loss did not change for the worse during service, but in fact, the Veteran's hearing loss corrected itself in the left ear.

In sum, the evidence of record demonstrates that the Veteran's bilateral hearing loss clearly and unmistakably preexisted service.  His service treatment records show that, at the time of enlistment, his audiogram revealed auditory thresholds higher than 40 decibels, bilaterally, at a frequency of 4000 Hz.  See 38 C.F.R. § 3.385.  The examiner performing his entrance exam also assigned the Veteran a score of "2" in his PULHES profile for the hearing and ear portion, signifying that the Veteran had some medical condition or physical defect that may have imposed some limitations on classification and assignment.  Furthermore, the 2006 and 2012 VA examinations and 2014 addendum opinion all concluded that the Veteran had entered service with a preexisting hearing loss disability and that there was no significant shift in the Veteran's hearing loss throughout his time in service.  The September 2014 addendum explicitly stated that his bilateral hearing loss clearly and unmistakably preexisted service.

The evidence also demonstrates that the Veteran's hearing loss clearly and unmistakably was not aggravated during service.  His 1976 audiogram obtained at the time of reenlistment reveals no hearing loss disability for the relevant frequencies.  See 38 C.F.R. § 3.385.  Similarly, the Veteran's 1980 separation audiogram revealed that his left ear exhibited auditory thresholds well below the requisite value for hearing loss disability.  The Veteran's right ear exhibited a threshold of 45 decibels at 4000 Hz, which was the same value at the time of enlistment.  Importantly, the VA examiner in 2014 provided opinion that the Veteran's bilateral hearing loss clearly and unmistakably was not aggravated during service explaining that audiometric testing demonstrated no significant threshold shifts during service.

On the other hand, the Veteran has testified to the onset and/or worsening of bilateral hearing loss in service, to include an instance of acoustic trauma which caused temporary deafness.  The Veteran is clearly competent to testify to symptoms of decreased hearing acuity, exposure to acoustic trauma and the date of its onset, as such facts are within his personal observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay witnesses are competent to testify to features or symptoms of an injury or illness); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, his perceptions of decreased hearing acuity must be viewed in light of the audiometric testing which objectively and more accurately measured his hearing acuity in both ears as well as the VA medical opinion analyzing the totality of evidence.  As noted above, temporary symptomatology does not, in and of itself, establish aggravation of an underlying condition.  Davis, 276 F.3d. at 1345.  

In light of the in-service audiograms indicating a preexisting hearing disability that did not worsen during service, as well as the well-reasoned opinions of VA medical professionals discussed above, the Board finds that the Veteran's lay evidence is outweighed by the audiometric and medical examiner opinion of record.  The audiometric testing is an objective and accurate measurement of hearing acuity in multiple frequencies and the VA examiner opinion, prepared by an individual with greater training and expertise than the Veteran in evaluating the nature and etiology of hearing loss, are more probative than the Veteran's lay statements regarding the nature, severity and etiology of his hearing loss.

The Board further observes that the Veteran demonstrated bilateral hearing loss prior to service entry.  His reports of chronic hearing loss since service are credible and consistent with the evidentiary record.  However, the Board places greater probative weight to the audiometric and medical examiner opinions for finding that hearing loss clearly and unmistakably existed prior to service, and clearly and unmistakably was not aggravated during service.  Thus, service connection is not warranted based upon continuity of symptomatology under 38 C.F.R. § 3.303(b) or on presumptive basis under 38 C.F.R. §§ 3.307 and 3.309.

Accordingly, after weighing all the evidence, the Board finds the preponderance of the evidence is against the claim discussed above, and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for bilateral hearing loss disability is denied.


____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


